DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai (US 2015/0097329).
With regard to claim 1, Ukai discloses an image forming device (1) with a collapsible guiding mechanism (12), the image forming device comprising:
an image forming device (1) with a collapsible guiding mechanism (12), the image forming device comprising:
a casing (2) [Para. 0031; Fig. 1], a medium gateway opening (12) [second tray; Para. 0037] being formed on the casing;
a first tray structure (11) [Para. 0037] disposed on the casing and located adjacent to the medium gateway opening [Fig. 2]; and
a paper guide (41) [Fig. 10] comprising: 
a first base (54) [Fig. 10] disposed on the first tray structure; and 
a first guiding component (82) [Fig. 10] pivotally connected to the first base;
wherein the paper guide is switchable relative to the first tray structure between a used position [Fig. 10] and a stored position [Fig. 11].
Matsumoto does not teach a first included angle included between the first guiding component and the first base is less than 90 degrees when the paper guide is located at the used position.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle between the first guiding component and the first base to be less than 90 degrees when the paper guide is located at the used position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 2, wherein a first inclined surface (85) is formed on an upper side of a first guiding component (82) and the first guiding component is driven to pivotally fold along a first folding direction when the first inclined surface is interfered [Fig. 11].
With regard to claim 3, wherein the paper guide further comprises a first positioning structure for positioning the first guiding component [Fig. 7], so as to ensure the first included angle included between the first guiding component and the first base to be less than 90 degrees when the paper guide is located at the used position.
With regard to claim 4, wherein the first positioning structure (53 and 55) [Fig. 10] comprises a first resilient arm (55) and a first restraining component (53), the first resilient arm is located on the first guiding component [Fig. 10], and the first restraining component is located on a first base (54).
With regard to claim 5, wherein a first guiding structure (60) is formed on the first resilient arm [Fig. 10], a second guiding structure (68) is formed on the first restraining component [Fig. 10], and the first guiding component is pivotally folded by a sliding cooperation of the first guiding structure and the second guiding structure during a switching movement of the paper guide from the used position to the stored position [Fig. 11].
With regard to claims 6 and 16, Ukai discloses further comprising: a second base (54) disposed on the first tray structure and located opposite to the first base; and a second guiding component (82) pivotally connected to the second base [See Fig. 3] but does not disclose wherein a second included angle included between the second guiding component and the second base is less than 90 degrees when the paper guide is located at the used position. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle between the second guiding component and the second base to be less than 90 degrees when the paper guide is located at the used position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 7, wherein a second inclined surface (85) is formed on an upper side of the second guiding component, and the second guiding component (82) is driven to pivotally fold along a second folding direction when the second inclined surface is interfered. [See Fig. 3 & Fig. 11]
With regard to claim 8, wherein the paper guide further comprises a second positioning structure (53 & 55) for positioning the second guiding component, so as to ensure the second included angle included between the second guiding component and the second base to be less than 90 degrees when the paper guide is located at the used position.
With regard to claim 9, wherein the second positioning structure comprises a second resilient arm (55) and a second restraining component (53) , the second resilient arm is located on the second guiding component, and the second restraining arm is located on the second base [See Fig. 3 & Fig. 10].
With regard to claim 10, wherein a third guiding structure (60) is formed on the second resilient arm, a fourth guiding structure (68) is formed on the second restraining component, and the second guiding component is pivotally folded by a sliding cooperation of the third guiding structure and the fourth guiding structure during a switching movement of the paper guide from the used position to the stored position. [See Fig. 3 & Fig. 11]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ukai (US 2015/0097329).
With regard to claim 11, Ukai discloses an image forming device (1) with a collapsible guiding mechanism (12), the image forming device comprising:
an image forming device (1) with a collapsible guiding mechanism (12), the image forming device comprising:
a casing (2) [Para. 0031; Fig. 1], a medium gateway opening (12) [second tray; Para. 0037] being formed on the casing;
a first tray structure (11) [Para. 0037] disposed on the casing and located adjacent to the medium gateway opening [Fig. 2]; and
a paper guide (41) [Fig. 10] comprising: 
a first base (54) [Fig. 10] disposed on the first tray structure; 
a second base (54) [Fig. 3] disposed on the first tray structure; 
a first guiding component (82) [Fig. 10] pivotally connected to the first base; and
a second guiding component (82) [Fig. 10] pivotally connected to the second base;
wherein the paper guide is switchable relative to the first tray structure between a used position [Fig. 10] and a stored position [Fig. 11], when the paper guide is located at the used position [Fig. 5], the first guiding component and the second guiding component are inclined relative to each other [Fig. 6], so that a first virtual extending line of the first guiding component and a second virtual extending line of the second guiding component are intersected with each other to form an included angle between the first virtual extending line and the second extending line [Fig. 6].

    PNG
    media_image1.png
    252
    431
    media_image1.png
    Greyscale

With regard to claim 12, wherein a first inclined surface (85) is formed on an upper side of a first guiding component (82) and the first guiding component is driven to pivotally fold along a first folding direction when the first inclined surface is interfered [Fig. 11].
With regard to claim 13, wherein the paper guide further comprises a first positioning structure for positioning the first guiding component [Fig. 7], so as to ensure the first included angle included between the first guiding component and the first base to be less than 90 degrees when the paper guide is located at the used position.
With regard to claim 14, wherein the first positioning structure (53 and 55) [Fig. 10] comprises a first resilient arm (55) and a first restraining component (53), the first resilient arm is located on the first guiding component [Fig. 10], and the first restraining component is located on a first base (54).
With regard to claims 5 and 15, wherein a first guiding structure (60) is formed on the first resilient arm [Fig. 10], a second guiding structure (68) is formed on the first restraining component [Fig. 10], and the first guiding component is pivotally folded by a sliding cooperation of the first guiding structure and the second guiding structure during a switching movement of the paper guide from the used position to the stored position [Fig. 11].
With regard to claim 17, wherein a second inclined surface (85) is formed on an upper side of the second guiding component, and the second guiding component (82) is driven to pivotally fold along a second folding direction when the second inclined surface is interfered. [See Fig. 3 & Fig. 11]
With regard to claim 18, wherein the paper guide further comprises a second positioning structure (53 & 55) for positioning the second guiding component, so as to ensure the second included angle included between the second guiding component and the second base to be less than 90 degrees when the paper guide is located at the used position.
With regard to claim 19, wherein the second positioning structure comprises a second resilient arm (55) and a second restraining component (53) , the second resilient arm is located on the second guiding component, and the second restraining arm is located on the second base [See Fig. 3 & Fig. 10].
With regard to claim 20, wherein a third guiding structure (60) is formed on the second resilient arm, a fourth guiding structure (68) is formed on the second restraining component, and the second guiding component is pivotally folded by a sliding cooperation of the third guiding structure and the fourth guiding structure during a switching movement of the paper guide from the used position to the stored position. [See Fig. 3 & Fig. 11]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853